Exhibit 10.1

 

MARATHON PATENT GROUP, INC.

 

COMMON STOCK

 

SALES AGREEMENT

 

January 27, 2017

 

Northland Securities, Inc.

750 Third Avenue, Suite 2401

New York, NY 10017

 

Ladies and Gentlemen:

 

Marathon Patent Group, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Northland Securities, Inc. (“Northland”), as follows:

 

1.             Issuance and Sale of Placement Shares.  Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Northland shares (the
“Placement Shares”) of the Company’s common stock, $0.0001 par value per share
(the “Common Stock”); provided however, that in no event shall the Company issue
or sell through Northland such number of Placement Shares that (a) exceeds the
number of shares or dollar amount of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, (b) exceeds the number of shares or dollar amount registered on the
Prospectus Supplement (as defined below), or (c) would cause the Company to
exceed the share amount limitations set forth in General Instruction I.B.6 of
Form S-3 (the lesser of (a), (b) or (c) the “Maximum Amount”). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the aggregate
number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that Northland shall have no obligation
in connection with such compliance.  The issuance and sale of Placement Shares
through Northland will be effected pursuant to the Registration Statement,
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to issue any Placement Shares.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder, also as amended
(the “Securities Act”), with the Securities and Exchange Commission (the
“Commission”), a registration statement on Form S-3 (File No. 333-198569),
including a base prospectus (the “Base Prospectus”), relating to certain
securities, including the Placement Shares to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, also as
amended (the “Exchange Act”). The Company has prepared a prospectus supplement
to the Base Prospectus included as part of such registration statement
specifically relating to the Placement Shares (the “Prospectus Supplement”). The
Company will furnish to Northland, for use by Northland, copies of the Base
Prospectus included

 

--------------------------------------------------------------------------------


 

as part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.”  The Base Prospectus, including
all documents incorporated or deemed incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) of the
Securities Act), included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such Base
Prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act, is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include any documents deemed incorporated by reference therein
(pursuant to the Securities Act or the Exchange Act) (the “Incorporated
Documents”), and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission incorporated by reference therein.

 

For purposes of this Agreement, all references to the Registration Statement, to
the Prospectus, to any Incorporated Documents, or to any amendment or supplement
thereto shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.             Placements.  Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify Northland by
email notice from a person identified on Schedule 2 (or other method mutually
agreed to in writing by the parties) (a “Placement Notice”) containing the
parameters in accordance with which it desires the Placement Shares to be sold,
which shall at a minimum include the number of Placement Shares to be issued and
sold, the time period during which sales are requested to be made, any
limitation on the number of Placement Shares that may be sold in any one Trading
Day (as defined in Section 3) and any minimum price below which Placement Shares
may not be sold, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 2
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from Northland set
forth on Schedule 2. Schedule 2 may be amended from time to time in writing but
only upon the mutual confirmation of such amendment by Northland and the
Company. The receipt of each Placement Notice shall promptly be acknowledged by
Northland by providing email notice to the Company to a person designated on
Schedule 2. The Placement Notice shall be effective upon receipt by Northland
unless and until (i) in accordance with the notice requirements set forth in
Section 4, Northland declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold thereunder, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement

 

2

--------------------------------------------------------------------------------


 

Notice, (iv) the Company issues a subsequent Placement Notice with parameters
which supersedes an earlier dated Placement Notice, or (v) this Agreement has
been terminated under the provisions of Section 11.  The amount of any
commission to be paid by the Company to Northland in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3 and shall be set forth in the Placement Notice.  It is expressly
acknowledged and agreed that neither the Company nor Northland will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to Northland and Northland
does not decline such Placement Notice pursuant to the terms set forth above,
and then only upon the terms specified therein and herein.  In the event of a
conflict between the terms of Sections 2 or 3 of this Agreement and the terms of
a Placement Notice, the terms of the Placement Notice will control.

 

3.             Sale of Placement Shares by Northland.

 

(a) Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Northland, for the period specified
in the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of NASDAQ Capital Market (“Exchange”)
to sell such Placement Shares  in accordance with the terms of such Placement
Notice.  Northland will provide written confirmation to the Company (including
by email correspondence to each of the individuals of the Company set forth on
Schedule 2) no later than the opening of the Trading Day immediately following
the Trading Day during which it has made sales of Placement Shares hereunder
setting forth the number of Placement Shares sold on such day, the compensation
payable by the Company to Northland pursuant to Section 2 with respect to such
sales and the Net Proceeds (as defined below) payable to the Company. Northland
may sell Placement Shares only in accordance with a method permitted by law and
in a manner deemed to be an “at the market” offering as defined in Rule 415 of
the Securities Act, including without limitation sales made on the Exchange, on
any other existing trading market for the Common Stock or to or through a market
maker.  If expressly authorized by the Company in a Placement Notice, Northland
may also sell Placement Shares in negotiated transactions.  Notwithstanding the
provisions of Section 6(jj), Northland shall not purchase Placement Shares for
its own account as principal unless expressly authorized to do so by the Company
in a Placement Notice.  The Company acknowledges and agrees that (i) there can
be no assurance that Northland will be successful in selling Placement Shares,
and (ii) Northland will incur no liability or obligation to the Company or any
other person or entity if it does not sell Placement Shares for any reason other
than a failure by Northland to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Shares as required under this Section 3.  For the purposes hereof, “Trading Day”
means any day on which the Company’s Common Stock is purchased and sold on the
principal market on which the Common Stock is listed or quoted.

 

(b) Limitations on Offering Size.  Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this

 

3

--------------------------------------------------------------------------------


 

Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, and (B) the amount authorized
from time to time to be issued and sold under this Agreement by the Company’s
board of directors, a duly authorized committee thereof or a duly authorized
executive committee, and notified to Northland in writing.  Under no
circumstances shall the Company request the offer or sale of any Placement
Shares pursuant to this Agreement (C) on or prior to June 12, 2017, at a price
lower than $1.50 per share of Common Stock (subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement, or
(D) at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to Northland in writing. Further,
under no circumstances shall the Company request the sale of Placement Shares
pursuant to this Agreement in an aggregate offering amount that would exceed the
Maximum Amount.

 

4.             Suspension of Sales.

 

(a)           The Company or Northland may, with respect to a particular
Placement, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 2), suspend  the offer and sale of any Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto and in accordance with the notice
delivery requirements of this Section 4. While a suspension is in effect, any
obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery of
certificates, opinions, or comfort letters to Northland shall be deemed waived.

 

(b)           Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Northland agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Northland shall not be obligated to sell or offer to sell any Placement
Shares.

 

5.             Settlement.

 

(a)           Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Northland at which such Placement
Shares were sold, after deduction for (i) Northland’s commission, discount or
other compensation for such sales

 

4

--------------------------------------------------------------------------------


 

payable by the Company pursuant to Section 2 hereof, (ii) any other amounts due
and payable by the Company to Northland hereunder pursuant to
Section 7(g) (Expenses) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, in each
case consistent with the disclosure of such amounts in the Placement Notice.

 

(b)           Delivery of Placement Shares.  On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting Northland’s or its designee’s
account (provided Northland shall have given the Company written notice of such
designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
(“DWAC”) or by such other means of delivery as may be mutually agreed upon by
the parties hereto which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form. On each Settlement Date, Northland
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date.  The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver duly authorized Placement Shares on a Settlement Date through no
fault of Northland, in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) (Indemnification and Contribution) hereto,
it will (i) hold Northland harmless against any loss, claim, damage, or
reasonable, documented expense (including reasonable and documented legal fees
and expenses), as incurred, arising out of or in connection with such default by
the Company and (ii) pay to Northland (without duplication) any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

 

6.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, Northland that, as of the effective
date of the Registration Statement, each Representation Date (as defined in
Section 7(m)), each date on which a Placement Notice is given, and any date on
which Placement Shares are sold hereunder:

 

(a)           Compliance with Registration Requirements. The Registration
Statement has been declared effective by the Commission under the Securities
Act.  The Company has complied with all requests of the Commission for
additional or supplemental information related to the Registration Statement or
the Prospectus.  No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, threatened by the Commission.

 

(b)           No Misstatement or Omission.  The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act.  Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, and as of each of the Settlement Dates, if any, complied in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made, not
misleading. The Prospectus, as amended or supplemented, as of its date, and as
of each of the Settlement Dates, if any, will not contain any untrue statement
of a

 

5

--------------------------------------------------------------------------------


 

material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Northland furnished to the Company in writing by Northland expressly
for use therein.  Except as set forth on Schedule 4, there are no contracts or
other documents required to be described in the Prospectus or to be filed as
exhibits to the Registration Statement which have not been described or filed as
required.

 

(c)           Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the completion of Northland’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(d)           The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(e) S-3 Eligibility.  (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.6 of Form S-3.  As of
the close of trading on the Exchange on the Trading Day immediately prior to
the date of this Agreement, the aggregate market value of the outstanding voting
and non-voting common equity (as defined in Rule 405) of the Company held by
persons other than affiliates of the Company (pursuant to Rule 144 of the
Securities Act, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was approximately $36,017,476
million (calculated by multiplying (x) the price at which the common equity of
the Company was last sold on the Exchange on the Trading Day immediately prior
to the date of this Agreement times (y) the number of Non-Affiliate Shares). 
The Company is not a shell company (as defined in Rule 405) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

 

(f) Authorization of the Placement Shares. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

 

6

--------------------------------------------------------------------------------


 

(g)           No Applicable Registration or Other Similar Rights. Except as
otherwise disclosed in the Prospectus, there are no persons with registration or
other similar rights to have any equity or debt securities registered for sale
under the Registration Statement or included in the offering contemplated by
this Agreement, except for a registration statement covering the shares of
Common Stock underlying the warrants issued in the Company’s December 9, 2016
Common Stock offering, and such rights as have been duly waived.

 

(h)           No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

(i)            Independent Accountants.  Singer Lewak LLP and BDO USA, LLP, who
have expressed their opinion with respect to the financial statements (which
term as used in this Agreement includes the related notes thereto) and
supporting schedules filed with the Commission or incorporated by reference as a
part of the Registration Statement and included in the Prospectus, are, to the
Company’s knowledge, after due inquiry, independent registered public accounting
firms as required by the Securities Act and the Exchange Act.

 

(j)            Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly, in all
material respects, the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified, subject in the case of
unaudited financial statements to normal year end annual adjustments.  The
supporting schedules included in or incorporated in the Registration Statement
present fairly the information required to be stated therein.  Such financial
statements and supporting schedules have been prepared in accordance with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  No other financial statements or
supporting schedules are required to be included in or incorporated in the
Registration Statement.

 

(k)           XBRL.  The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

7

--------------------------------------------------------------------------------


 

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company is incorporated and is validly existing as a corporation in good
standing under the laws of the State of Nevada and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and to enter into and perform its obligations
under this Agreement. Each material subsidiary of the Company is organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has the requisite power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus.  Each of the Company and the subsidiaries is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.  Except as described in the Prospectus, all of the
issued and outstanding equity interests of the subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and, with
respect to the subsidiary shares owned by the Company, are owned by the Company
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim except as disclosed in the Prospectus. The Company does not own or
control, directly or indirectly, any corporation, association or other entity,
except as disclosed in the Prospectus.

 

(m)          Capital Stock Matters. Except as set forth in the Prospectus and
Registration Statement, the Common Stock conforms in all material respects to
the description thereof contained in the Prospectus.  All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and, to the Company’s knowledge, have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company.  There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for any capital stock of the Company or any of its subsidiaries
other than those accurately described in all material respects in the
Prospectus.  The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights under the Exchange Act or the Securities
Act, as applicable.

 

(n)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.   Except as disclosed in the Prospectus or
Registration Statement, neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.  The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and

 

8

--------------------------------------------------------------------------------


 

by the Prospectus (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
by-laws of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or, require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus, except such as
have been obtained or made by the Company and are in full force and effect under
the Securities Act, or that may be required under applicable state securities or
blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”) or
Exchange.

 

(o)           No Material Actions or Proceedings.  Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to employment or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement.  No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.

 

(p)           All Necessary Permits, etc. The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses as currently conducted and
described in the Prospectus, other than those the failure to possess or own
would not result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.

 

(q)           Tax Law Compliance.  Subject to any permitted extensions, the
Company and its consolidated subsidiaries have filed all necessary and material
federal, state and foreign income, property and franchise tax returns (or have
properly requested extensions thereof) and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them except as may be being contested in
good faith and by appropriate proceedings.  The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1 (i) above in respect of all

 

9

--------------------------------------------------------------------------------


 

federal, state and foreign income, property and franchise taxes for all periods
as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.

 

(r)            Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).  The Company is not, and after receipt
of payment for the Placement Shares will not be, an “investment company” within
the meaning of the Investment Company Act.

 

(s)            Insurance.  Except as otherwise described in the Prospectus, each
of the Company and its subsidiaries are insured by insurers of recognized
financial responsibility with policies in such amounts and with such deductibles
and covering such risks as are generally deemed prudent and customary for their
respective businesses as currently conducted and described in the Prospectus. 
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

(t)            No Price Stabilization or Manipulation.  The Company has not
taken and will not take, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Placement Shares.

 

(u)           Related Party Transactions.  There are no business relationships
or related-party transactions involving the Company or any subsidiary or any
other person required to be described in the Prospectus which have not been
described as required under the Securities Act.

 

(v)           Exchange Act Compliance.  The documents incorporated or deemed to
be incorporated by reference in the Prospectus, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Settlement Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(w)          No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the Company’s knowledge, any director,
officer, employee or agent of the Company or any subsidiary acting on behalf of
the Company or any of its subsidiaries has  taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the

 

10

--------------------------------------------------------------------------------


 

Company, its controlled affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(x)                                 Compliance with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, the knowledge of the Company, threatened.

 

(y)                                 Compliance with OFAC.  None of the Company,
any of its subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Office Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not, directly or indirectly, use the proceeds of the offering of the
Placement Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(z)                                  Company’s Accounting System.  The Company
maintains a system of “internal control over financial reporting” (as such term
is defined in Rule 13a-15(f) of the General Rules and Regulations under the
Exchange Act (the “Exchange Act Rules”)) that complies with the requirements of
the Exchange Act and has been designed by its principal executive and principal
financial officers, or under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(aa)                          Disclosure Controls. Except as disclosed in the
Prospectus, the Company maintains disclosure controls and procedures (as such is
defined in Rule 13a-15(e) of the Exchange Act Rules) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms,

 

11

--------------------------------------------------------------------------------


 

including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management to allow timely
decisions regarding disclosures.  To the extent required by the Exchange Act
Rules, the Company has conducted evaluations of the effectiveness of its
disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

(bb)                          Compliance with Environmental Laws. Except as
otherwise described in the Prospectus, and except as would not, individually or
in the aggregate, result in a Material Adverse Change (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

(cc)                            Intellectual Property.  Except for specific
matters described in the Prospectus, the Company and its subsidiaries own,
possess or have sufficient rights to use all trademarks, trade names, patent
rights, copyrights, domain names, licenses, approvals, trade secrets,
inventions, technology, know-how and other intellectual property and similar
rights, including registrations and applications for registration thereof
(collectively, “Intellectual Property Rights”) necessary or material to the
conduct of the business now conducted or proposed in the Prospectus to be

 

12

--------------------------------------------------------------------------------


 

conducted by them. Except as disclosed in the Prospectus (i) there are no rights
of third parties to any of the Intellectual Property Rights owned or purported
to be owned by the Company or its subsidiaries; (ii) to the Company’s knowledge
there is no infringement, misappropriation, breach, or default by any third
party of any of the Intellectual Property Rights of the Company or any of its
subsidiaries; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any third party challenging the
Company’s or any of its subsidiaries’ rights in or to, or the violation of any
of the terms of, any of their Intellectual Property Rights; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by any third party challenging the validity, enforceability or scope of
any Intellectual Property Rights of the Company or any of its subsidiaries;
(v) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by any third party that the Company or any of its
subsidiaries infringes, misappropriates or otherwise violates or conflicts with
any Intellectual Property Rights of any third party; (vi) none of the
Intellectual Property Rights used or held for use by the Company or any of its
subsidiaries in their businesses has been obtained or is being used or held for
use by the Company or any of its subsidiaries in violation of any contractual
obligation binding on the Company or any of its subsidiaries, and (vii) the
Company and its subsidiaries have taken reasonable steps to maintain the
confidentiality of all Intellectual Property Rights the value of which to the
Company or any subsidiary is contingent upon maintaining the confidentiality
thereof, except in each case covered by clauses (i) — (vii) such as would not,
if determined adversely to the Company or any of its subsidiaries, individually
or in the aggregate, result in a Material Adverse Change.

 

(dd)                          Listing.  The Company is subject to and in
compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.  The Common Stock is registered
pursuant to Section 12(b) or Section 12(g) of the Exchange Act and is listed on
the Exchange, and the Company has taken no action designed to, or reasonably
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Exchange, nor has
the Company received any notification that the Commission or Exchange is
contemplating terminating such registration or listing.

 

(ee)                            Brokers.  Except for Northland, there is no
broker, finder or other party that is entitled to receive from the Company any
brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

(ff)                              No Outstanding Loans or Other Indebtedness. 
Except as described in the Prospectus, there are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the immediate family
members of any of them.

 

(gg)                            No Reliance.  The Company has not relied upon
Northland or legal counsel for Northland for any legal, tax or accounting advice
in connection with the offering and sale of the Placement Shares.

 

(hh)                          Northland Purchases.  The Company acknowledges and
agrees that Northland has informed the Company that Northland may, to the extent
permitted under the Securities Act, the

 

13

--------------------------------------------------------------------------------


 

Exchange Act and this Agreement, purchase and sell shares of Common Stock in the
open market for its own account while this Agreement is in effect.

 

Any certificate signed by an authorized officer of the Company and required to
be delivered to Northland under the terms of this Agreement shall be deemed to
be a representation and warranty by the Company to Northland as to the matters
set forth therein.

 

The Company acknowledges that Northland and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Northland will rely upon the accuracy and truthfulness of the foregoing
representations, including any representations in any certificate signed by an
authorized officer of the Company, and hereby consents to such reliance.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Northland that:

 

(a)                                 Registration Statement Amendments. After the
date of this Agreement and during any period in which a Prospectus relating to
any Placement Shares is required to be delivered by Northland under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify Northland promptly of the time when any subsequent amendment to the
Registration Statement, other than Incorporated Documents or amendments not
related to any Placement, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus related to any Placement Shares or for
additional information related to any Placement Shares, (ii) the Company will
prepare and file with the Commission, promptly upon Northland’s reasonable
request, any amendments or supplements to the Registration Statement or
Prospectus that, upon the advice of Company’s legal counsel , may be necessary
or advisable in connection with the distribution of the Placement Shares by
Northland (provided, however, that the failure of Northland to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Northland’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy
Northland shall have with respect to the failure to make such filing shall be to
cease making offers and sales of Placement Shares until such amendment or
supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares (other than an
Incorporated Document) unless a copy thereof has been submitted to Northland
within a reasonable period of time before the filing and Northland has not
reasonably objected thereto (provided, however, that (A) the failure of
Northland to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect Northland’s right to rely on the
representations and warranties made by the Company in this Agreement, and
(B) the Company has no obligation to provide Northland any advance copy of such
filing or to provide Northland an opportunity to object to such filing if the
filing does not name Northland or does not relate to the transaction herein
provided, and provided that the only remedy Northland shall have with respect to
the failure by the Company to provide Northland with such copy or the filing of
such amendment or supplement if required hereby despite

 

14

--------------------------------------------------------------------------------


 

Northland’s objection shall be to cease making offers and sales of Placement
Shares under this Agreement) and the Company will furnish to Northland at the
time of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus, to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Northland, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by Northland under the Securities Act with
respect to a pending sale of the Placement Shares, (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), the Company will use its commercially reasonably efforts to
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates (taking
into account any extensions available under the Exchange Act) all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act.  If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Northland to suspend the offer
and sale of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay the filing of any
amendment or supplement if, in the good faith judgment of the Company, and upon
the advice of counsel to the Company, it is in the best interest of the Company
to do so.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by Northland under the Securities Act with respect to a pending
sale of the Placement Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will use its commercially reasonable efforts to cause the Placement Shares to be
listed on the Exchange and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions in the United States as Northland
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign

 

15

--------------------------------------------------------------------------------


 

corporation or dealer in securities or file a general consent to service of
process, or subject itself to taxation or the requirement to qualify to do
business as foreign corporation in any jurisdiction if not previously required
to do so.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Northland and its counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all Incorporated Documents ) and all amendments and supplements to
the Registration Statement or Prospectus that are filed with the Commission
during any period in which a Prospectus relating to the Placement Shares is
required to be delivered under the Securities Act (including all documents filed
with the Commission during such period that are deemed to be incorporated by
reference therein), in each case as soon as reasonably practicable and in such
quantities as Northland may from time to time reasonably request and, at
Northland’s request, will also furnish copies of the Prospectus to each exchange
or market on which sales of the Placement Shares may be made; provided, however,
that the Company shall not be required to furnish any document (other than the
Prospectus) to Northland to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
all of its own expenses incident to the performance of its obligations under
this Agreement, including (i) the preparation and filing, including any fees
required by the Commission, and printing (if required by law) of the
Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each free
writing prospectus, (ii) the print (if required by law) and delivery to
Northland of this Agreement and such other documents as may be required by
Northland in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to Northland, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to
Northland, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and disbursements of counsel to Northland
in connection with entering into the transactions contemplated by this Agreement
up to $35,000, and the quarterly disbursements of Counsel to Northland up to
$2,500 per calendar quarter; (vi) the fees and expenses of the Company’s
transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any routine review by FINRA of the terms of the sale of the
Placement Shares, (viii) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange, and (ix) all trading,
execution, settlement, or wiring fees incurred by Northland in connection with
the sale of the Placement Shares.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds,” as such disclosure may be amended or supplemented from time to time.

 

(i)                                     Notice of Other Sales.  During the
pendency of any Placement Notice, and for 5 Trading Days following the
termination of any Placement Notice r, the Company shall provide Northland
notice as promptly as reasonably possible before it offers to sell, contracts to
sell, sells, grants any option to sell or otherwise disposes of any shares of
Common Stock (other than Placement Shares offered pursuant to the provisions of
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or any other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus, employee stock purchase or
other stock plan or arrangement described in the Prospectus, (ii) the issuance,
grant or sale of Common Stock, or securities convertible into or exercisable for
Common Stock, in connection with any joint venture, commercial, strategic or
collaborative relationship, or the acquisition or license by the Company of the
securities, businesses, property or other assets of another person or entity,
(iii) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company may adopt from time to time provided the implementation of
such is disclosed to Northland in advance or (iv) any shares of Common Stock
issuable upon the exchange, conversion or redemption of securities or the
exercise or vesting of warrants, options or other rights in effect or
outstanding.  Notwithstanding the foregoing provisions, nothing herein shall be
construed to restrict the Company’s ability, or require the Company to provide
notice to Northland, to file a registration statement under the Securities Act
or to require Northland’s consent to any subsequent issuance.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Northland promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document required to be provided to Northland
pursuant to this Agreement.

 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by Northland or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as Northland may
reasonably request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares. To the extent that the filing of a prospectus supplement
with the Commission with respect to a placement of Placement Shares is required
under Rule 424(b) under the Securities Act, the Company agrees that on or before
such dates as the Securities Act shall require, the Company will (i) file a
prospectus supplement with the Commission under the applicable paragraph of
Rule 424(b) under the Securities Act, which prospectus supplement will set
forth, to the extent required, within the relevant period, the amount of
Placement Shares sold through Northland, the Net

 

17

--------------------------------------------------------------------------------


 

Proceeds to the Company and the compensation payable by the Company to Northland
with respect to such Placement Shares (provided that the Company may satisfy its
obligations under this Section 7(l)(i) by making a filing in accordance with the
Exchange Act with respect to such required information), and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and each time the Company (i) amends or supplements
the Registration Statement or the Prospectus relating to the Placement Shares
(other than a prospectus supplement filed in accordance with Section 7(l) of
this Agreement) by means of a post-effective amendment, sticker, or supplement
but not the filing of Incorporated Documents; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K under the
Exchange Act containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144 under the Exchange Act) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish Northland with a certificate, in the form attached hereto as
Exhibit 7(m) within five (5) Trading Days of any Representation Date if
requested by Northland.  The requirement to provide a certificate under this
Section 7(m) shall be automatically waived for any Representation Date occurring
at a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date, including for purposes of Sections 7(n) and 7(o) hereof) and the next
occurring Representation Date; provided, however, that such waiver shall not
apply for any Representation Date on which the Company files its annual report
on Form 10-K.  Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when the
Company relied on such waiver and did not provide Northland with a certificate
under this Section 7(m), then before the Company delivers the Placement Notice
or Northland sells any Placement Shares, the Company shall provide Northland
with a certificate, in the form attached hereto as Exhibit 7(m), dated the date
of the Placement Notice.

 

(n)                                 Legal Opinion.  (i) On or prior to the First
Delivery Date, the Company shall cause to be furnished to Northland a written
opinion and a negative assurance letter of Sichenzia Ross Ference Kesner LLP, or
other counsel reasonably satisfactory to Northland (“Company Counsel”), in form
and substance reasonably satisfactory to Northland and its counsel, dated the
date that such opinion and negative assurance letter are required to be
delivered (the “Opinion Date”) and (ii) within the later of (A) five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(m) (to the
extent that no waiver is in effect), and (B) the date a Placement Notice is
first delivered by the Company following a Representation Date, but in any event
not more than once per calendar quarter, the Company shall cause to be furnished
to Northland a negative assurance letter of Company Counsel, in form and
substance reasonably satisfactory to Northland and its counsel, dated the
Opinion Date, substantially similar to the forms attached

 

18

--------------------------------------------------------------------------------


 

hereto as Exhibit 7(n)(i) (solely with respect to the opinion and negative
assurance letter to be delivered on or prior to the First Delivery Date) and
Exhibit 7(n)(ii) (for negative assurance letters to be delivered in connection
with subsequent Representation Dates), respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of a negative assurance letter for
subsequent Representation Dates, counsel may furnish Northland with a letter (a
“Reliance Letter”) to the effect that Northland may rely on a prior negative
assurance letter delivered under this Section 7(n) to the same extent as if it
were dated the date of such Reliance Letter (except that statements in such
prior negative assurance letter shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of the date of such
Reliance Letter).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within five (5) Trading Days of each subsequent Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) (to the extent that no waiver is in
effect), other than pursuant to Section 7(m)(iii), the Company shall cause its
independent accountants to furnish Northland letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, in form and substance reasonably
satisfactory to Northland, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or would reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares or (ii) sell, bid for, or
purchase the Placement Shares in violation of Regulation M, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than
Northland; provided, however, that the Company may bid for and purchase shares
of its Common Stock in accordance with Rule 10b-18 under the Exchange Act.

 

(q)                                 Insurance.  The Company and its subsidiaries
shall maintain, or cause to be maintained, insurance in such amounts and
covering such risks as is reasonable and customary for the business for which it
is engaged.

 

(r)                                    Compliance with Laws.  The Company and
each of its subsidiaries (i) will use commercially reasonable efforts to
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and (ii) shall
conduct their businesses, or cause their businesses to be conducted, in
substantial compliance with such permits, licenses and authorizations and with
applicable environmental laws, except where the

 

19

--------------------------------------------------------------------------------


 

failure to maintain or be in compliance with such permits, licenses and
authorizations with respect to clauses (i) and/or (ii) could not reasonably be
expected to result in a Material Adverse Change.

 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor its subsidiaries will be or become, at any time during the pendency of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act, assuming no change in the Commission’s current interpretation as to
entities that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)                                 No Offer to Sell.  Other than any free
writing prospectus (as defined in Rule 405 under the Securities Act) approved in
advance by the Company and Northland in its capacity as principal or agent
hereunder, neither Northland nor the Company (including its agents and
representatives, other than Northland in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

 

(v)                                 Sarbanes-Oxley Act.  The Company and its
subsidiaries will use their best efforts to comply with all effective provisions
of the Sarbanes-Oxley Act applicable to the Company.

 

8.                                      Conditions to Northland’s Obligations.
The obligations of Northland hereunder with respect to a Placement will be
subject to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by Northland of a due diligence
review satisfactory to Northland in its reasonable judgment, and to the
continuing satisfaction (or waiver by Northland in its sole discretion) of the
following additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for the sale of
all Placement Shares contemplated to be issued under this Agreement.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus, which
filings or submissions have not, as of the time of a Placement, been made and
deemed effective; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification from the Commission or
any other federal or state governmental authority with respect to the suspension

 

20

--------------------------------------------------------------------------------


 

of the qualification or exemption from qualification of any of the Placement
Shares for sale in any U.S. jurisdiction or the initiation of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
Incorporated Document untrue in any material respect or that requires the making
of any changes in the Registration Statement, the related Prospectus or such
Incorporated Document so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and, that in the case of the Prospectus or any Incorporated
Document, it will not contain any materially untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, which changes have not, as of the time of a
Placement, been made and deemed effective.

 

(c)                                  No Misstatement or Material Omission. 
Northland shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Northland’s reasonable opinion is material, or omits to state a
fact that in Northland’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any Material Adverse Change or any development since
the date of this Agreement that could reasonably be expected to result in a
Material Adverse Change.

 

(e)                                  Company Counsel Legal Opinion.  Northland
shall have received the opinion and negative assurance letters or Reliance
Letters of Company Counsel required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such opinion and negative assurance
letter is required pursuant to Section 7(n).

 

(f)                                   Information for Northland Counsel Legal
Opinion.  The Company shall have furnished to Northland Counsel such documents
as Northland may reasonably request for enabling such Northland Counsel to
deliver to Northland such opinion or opinons as to matters that Northland may
reasonably request.

 

(g)                                  Comfort Letter.  Northland shall have
received the Comfort Letter required to be delivered pursuant to Section 7(o) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(o).

 

(h)                                 Representation Certificate.  Northland shall
have received the certificate required to be delivered pursuant to
Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(i)                                     Secretary’s Certificate.  On or prior to
the First Delivery Date, Northland shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
satisfactory to Northland and its counsel.

 

21

--------------------------------------------------------------------------------


 

(j)                                    No Suspension.  Trading in the Common
Stock shall not have been suspended on Exchange.

 

(k)                                 Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Northland such appropriate further information,
certificates and documents as Northland may have reasonably requested in
furtherance of the transactions contemplated hereby, in form and substance
reasonably satisfactory to Northland and its counsel.

 

(l)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

(m)                             Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on the Exchange, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on Exchange at, or prior to, the issuance of any
Placement Notice.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit Northland to terminate this Agreement
pursuant to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 (i) Company Indemnification.  The Company
agrees to indemnify and hold harmless Northland, the directors, officers,
partners, employees and agents of Northland and each person, if any, who
(A) controls Northland within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, or (B) is controlled by or is under common
control with Northland (a “Northland Affiliate”) from and against any and all
losses, claims, liabilities, expenses and damages (including, but not limited
to, any and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties or between any indemnified party and any third party, or otherwise, or
any claim asserted), as and when incurred, to which Northland, or any such
person, may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact included in any related free writing prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged

 

22

--------------------------------------------------------------------------------


 

untrue statement or omission made in reliance upon and in conformity with
information relating to Northland and furnished to the Company in writing by
Northland expressly for use in the Registration Statement (or any amendment
thereto), the Prospectus (or any amendment thereto) or any related free writing
prospectus.  This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

 

(ii) Northland Indemnification. Northland agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (A) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (B) is controlled by or is under common control with the Company
against any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 9(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto) or the Prospectus (or
any amendment or supplement thereto) or in any related free writing prospectus
in reliance upon and in conformity with information relating to Northland and
furnished to the Company in writing by Northland expressly for use therein.

 

(b)                                 Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel

 

23

--------------------------------------------------------------------------------


 

to assume the defense of such action within a reasonable time after receiving
notice of the commencement of the action, in each of which cases the reasonable
fees, reasonable and documented out of pocket disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such reasonable and documented out of pocket
disbursements and other charges will be reimbursed by the indemnifying party
promptly following the indemnifying party’s receipt of reasonably detailed
documentation with respect to such fees, disbursements and other charges. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding and (ii) does not include any statement or admission
as to fault, culpability or a failure to act on the part of any indemnified
party.

 

(c)                                  Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or Northland, the Company and Northland will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Northland, such as persons who control the Company within the meaning of the
Securities Act or the Exchange Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and Northland may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and Northland on the other hand. The relative
benefits received by the Company on the one hand and Northland on the other hand
shall be deemed to be in the same proportion as the total Net Proceeds from the
sale of the Placement Shares (before deducting expenses) received by the Company
bear to the total compensation received by Northland (before deducting expenses)
from the sale of Placement Shares on behalf of the Company.  If, but only if,
the allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Northland, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Northland, the intent of the parties and their
relative knowledge, access to information and opportunity to

 

24

--------------------------------------------------------------------------------


 

correct or prevent such statement or omission. The Company and Northland agree
that it would not be just and equitable if contributions pursuant to this
Section 9(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, liability, expense, or damage, or action in respect
thereof, referred to above in this Section 9(d) shall be deemed to include, for
the purpose of this Section 9(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim to the extent consistent with Section 9(c) hereof. 
Notwithstanding the foregoing provisions of this Section 9(d), Northland shall
not be required to contribute any amount in excess of the commissions received
by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Northland, will have
the same rights to contribution as that party, and each officer of the Company
who signed the Registration Statement will have the same rights to contribution
as the Company, subject in each case to the provisions hereof. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 9 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Northland,
any controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)         Northland shall have the right by giving written notice as
hereinafter specified at any time to terminate this Agreement if (i) since the
date of this Agreement any Material Adverse Change, or any development that
would reasonably be expected to result in a Material Adverse Change has occurred
that, in the reasonable judgment of Northland, may materially impair the ability
of Northland to sell the Placement Shares hereunder, (ii) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder (through no fault of Northland); provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n),

 

25

--------------------------------------------------------------------------------


 

or 7(o), Northland’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required and notice of the failure to deliver has
been provided to the Company; (iii) any other condition of Northland’s
obligations hereunder is not fulfilled by the Company; or (iv) if trading in the
Common Stock has been suspended or limited by the Commission or the Exchange, or
if trading generally on the Exchange has been suspended or limited.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g) (Expenses), Section 9 (Indemnification and
Contribution), Section 10 (Representations and Agreements to Survive Delivery),
Section 16 (Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If Northland elects to terminate this Agreement as provided in this
Section 11(a), Northland shall provide the required written notice as specified
in Section 12 (Notices).

 

(b)                                 The Company shall have the right, by giving
five (5) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  Northland shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Northland on the terms and subject
to the conditions set forth herein; provided that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain
in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Northland or the Company, as
the case may be; and provided further that Northland shall suspend any ongoing
Placement as soon as practicable following receipt of the notice of termination
(and in any event by the close of business on the date of receipt). If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

26

--------------------------------------------------------------------------------


 

Notices.  All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing, unless otherwise specified in this Agreement, and if sent to
Northland, shall be delivered to Northland Securities, Inc. at 750 Third Avenue,
Suite 2401, New York, NY 10017, fax no. [    ], Attention:  [     ] with a copy
to Duane Morris LLP, 1037 Raymond Boulevard, Newark, NJ 07102, attention: Dean
M. Colucci, e-mail dmcolucci@duanemorris.com; or if sent to the Company, shall
be delivered to Marathon Patent Group, Inc., 11100 Santa Monica Blvd.,
Suite 380, Los Angeles, CA 90025, attention: Francis Knuettel II, e-mail:
frank@marathonpg.com, with a copy (which shall not constitute notice) to
Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New York, NY 10006,
attention: Harvey J. Kesner, Esq. e-mail:     HKesner@SRFKLLP.com.  Each party
to this Agreement may change such address for notices by sending to the parties
to this Agreement written notice of a new address for such purpose.  Each such
notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, and (iii) if sent by e-mail, on the
Business Day on which receipt is confirmed by the individual to whom the notice
is sent, other than via auto-reply. For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 11 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

 

12.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Northland and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.

 

13.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend, share
consolidation or similar event effected with respect to the Common Stock
occurring after the date hereof.

 

14.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes

 

27

--------------------------------------------------------------------------------


 

the entire agreement and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. Neither this Agreement nor any term
hereof may be amended except pursuant to a written instrument executed by the
Company and Northland.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

15.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

16.                               Waiver of Jury Trial.  The Company and
Northland each hereby irrevocably waive, to the fullest extent permitted by law,
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

 

17.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 Northland has been retained solely to act as
sales agent in connection with the sale of the Placement Shares and that no
fiduciary relationship between the Company and Northland has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether Northland has advised or is advising the Company on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that Northland
and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that Northland has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

28

--------------------------------------------------------------------------------


 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against Northland, for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement, and agrees that Northland shall have
no liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary claim on behalf of or in
right of the Company, including stockholders, partners, employees or creditors
of the Company.

 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile or other
electronic transmission.

 

[Remainder of Page Intentionally Blank]

 

29

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Northland, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Northland.

 

 

Very truly yours,

 

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

/s/ Douglas B. Croxall

 

Name:

Douglas B. Croxall

 

Title:

CEO

 

 

 

 

 

 

 

ACCEPTED as of the date

 

first-above written:

 

 

 

NORTHLAND SECURITIES, INC.

 

 

 

 

 

By:

/s/ Jeff Peterson

 

Name:

Jeff Peterson

 

Title:

Head of Investment Banking

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[Name of Company]

To:

Northland Securities, Inc.

Subject:

At the Market Offering—Placement Notice

Date:

                          , 20

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Marathon Patent Group, Inc. (the “Company”) and Northland
Securities, Inc. (“Northland”) dated January     , 2017 (the “Agreement”), I
hereby request on behalf of the Company that Northland sell up to [   ] shares
of the Company’s common stock, par value $0.001 per share, at a minimum market
price of $        per share.  Sales should begin on the date of this Notice and
shall continue until [DATE] [all shares are sold][the aggregate sales price of
the shares reaches $[   ]].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Notice Parties

 

The Company

 

[TBD]

 

Northland

 

[TBD]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Northland shall be paid compensation equal to 3.0% of the gross proceeds from
the sales of Placement Shares pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected                               of
Marathon Patent Group, Inc. (“Company”), a Nevada corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement dated                   , 2017 (the “Sales
Agreement”) between the Company and Northland Securities, Inc., that to the best
of the knowledge of the undersigned:

 

(i)            The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

MARATHON PATENT GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------